 BROWN & ROOT. IN(.Brown & Root, Inc. and Wayne Landry. Case 15 CA7185October 11, 1979DECISION AND ORDER An AWBY MEMBERS JENKINS, MURPHY, AND TRUESDAI.I cauprotiWOn July 16, 1979, Administrative Law Judge Rob- interert C. Batson issued the attached Decision in this pro- in ceeding. Thereafter, Respondent filed exceptions and Sen ta supporting brief, and the General Counsel filed an Wanswering brief.monPursuant to the provisions of Section 3(b) of the mrmNational Labor Relations Act, as amended, the Na- fsubtional Labor Relations Board has delegated its au- sicethority in this proceeding to a three-member panel. diceThe Board has considered the record and the at- legetached Decision in light of the exceptions and briefs frand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Brown & Root. Inc.,Hahnville, Louisiana, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.I Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Respondent contends that because unlawfully discharged employeesWayne Landry and Karl Ockmond engaged in a protected concerted workstoppage when they refused to return to work in the rain because of condi-tions they considered unsafe, they are strikers and therefore entitled to rein-statement only upon their unconditional request for reinstatement. We find,however, that the Administrative Law Judge appropnately recommendedthat Respondent offer Landry and Ockmond immediate and full reinstate-ment. We so find in part because the work stoppage herein does not amountto a strike in that it was of brief duration. and there is no evidence that it inany way interfered with production or was designed to pressure Respondentto grant any concessions or to protest its policies. Cf. Shelly AndersonFurniture Manufacturing Co., Inc. v. N.L.R.B.. 497 F.2d 1200, 1203 (9th Cir.1974), Anheuser-Busch, Inc., 239 NLRB 207, 208 (1978), Dawson CabinetCompany, Inc., 228 NLRB 290, 292 (1977). Further, but for their unlawfuldischarge, Landry and Ockmond would presumably have returned to workonce the conditions they perceived as unsafe had dissipated: i.e.. it stoppedraining. Cf. Evergreen Helicopters, Inc.. 223 NLRB 317. 319 320. (1976).Member Jenkins finds the above discussion unnecessary.33APPENDIXNOricE To EMPI.OYEFSPOSTED BY ORDER OF ITHE4ATIONAI. LABOR RELATIONS BOARDagency of the United States GovernmentI/ WlI.. NOI discharge our employees be-e they have engaged in concerted activitiesected by the National Labor Relations Act.i1 WILl. NOT in any like or related mannerrfere with, restrain. or coerce our employeeshe exercise of the rights guaranteed them byion 7 of the Act.l: WI I,_ offer Wayne Landry and Karl Ock-d immediate and full reinstatement to theirler jobs or, if those jobs no longer exist, totantially equivalent positions, without preju-to their seniority or other rights and privi-spreviously enjoyed, and make them wholeany loss of pay they may have suffered byon of their termination, plus interest.BROWN & RooT, INC.DECISIONSIATFMF1NT OF TIlE CASEROBFRI C. BAISON, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended. 29 U.S.C. §151 et seq. (herein the Act), was heardbefore me on May 16, 1979,1 in New Orleans, Louisiana,based upon a complaint and notice of hearing issued by theacting Regional Director for Region 15 (New Orleans, Lou-isiana). on February 15. growing out of a charge filed onJanuary 29, by Wayne Landry. alleging that Brown &Root, Inc., herein Respondent, had violated Section 8(a)(1)of the Act by discharging Landry and fellow employee KarlOckmond, because cf their participation in protected con-certed activities for their mutual aid and protection.Respondent's amended answer to the complaint. as fur-ther amended at the hearing, admits all allegations of thecomplaint except that it discharged Landry and Ockmondfor engaging in protected concerted activities. Respondentcontends that they were terminated for insubordination andrefusal to follow instructions. As an affirmative defense Re-spondent contends that the complaint should be dismissedsince it is based upon an assertion of rights protected underthe Occupational Safety and Health Act of 1970 sec. 2, etseq. I (c 1), 29 U.S.C.A. §651, e seq.. §660 (cX)(), pursu-ant to a memorandum of understanding between the Solici-tor of the Department of Labor and the General Counsel ofthe Board dated June 20. 1975.3I All relevant events in this case occurred dunng the calendar year 1979and unless otherwise indicated all months and dates referred to hereafter are1979.2 Hereinafter called OSHA.' At the hearing I rejected Resp. proffered Exh. 3 which is a copy of thememorandum of understanding and the exhibit was placed in the rejectedexhibit file. I hereby reverse that ruling and receive into evidence Resp. Exh3.246 NLRB No. 9 DECISIONS OF NATIONAL I.ABOR REI.ATIONS BOARDFor the reasons set forth below, I find: (I) Respondent'saffirmative defense that the complaint must be dismissedbecause the General Counsel failed to defer the charge toOSHA pursuant to the Memorandum of Understanding ofJune 20. 1975. is without merit and that the General Coun-sel was acting within the authority granted him by Section3(d) of the Act in the issuance of the complaint herein: and.(2) the General Counsel has sustained his burden of proofthat Landry and Ockmond were discharged for refusing towork in the rain and that such constituted protected con-certed activity within the meaning of Section 8(a)( I) andtheir discharge therefore violates the Act.All issues were fully litigated at the hearing; all partiesparticipated throughout by counsel and were afforded fullopportunity to present evidence and arguments and to filebriefs. Briefs have been received from counsel for the Gen-eral Counsel and Respondent.Upon the entire record, including careful considerationof briefs, and my observation of the testimonial demeanorof the witnesses testifying under oath, and upon substantialreliable evidence, I make the following:FINI)INGS OF FA(II. IHE BUSINESS OF RESPONDIENBrown & Root, Inc., is, and has been at all times materialherein, a Texas corporation with an office and place of hbusi-ness located at Hahnville, Louisiana, where it is engaged inthe industrial construction contracting business. At alltimes material herein, Respondent was a contractor atUnion Carbide Corporation, Chemical and Plastics Opera-tion Division at Taft, Louisiana. During the 12 months im-mediately preceding the issuance of the complaint herein,Respondent purchased and received goods and materialsvalued in excess of $50,000 directly from points located out-side the State of Louisiana.Accordingly, as alleged in the complaint and admitted inthe answer, I find that Respondent is, and has been at alltimes material herein, an employer as defined in Section2(2) of the Act, engaged in commerce and in operationsaffecting commerce as defined in Section 2(6) and (7) of theAct.II. JURISDICTION OF IE GENERAl. (OUNSEl. 10 ISSUE IIIE(COMPLAINTRespondent contends, as a threshold defense, that theMemorandum of Understanding between the Board's Gen-eral Counsel and the Department of Labor executed inJune 1975 requires the General Counsel to dismiss or deferto OSHA the charge in this case. The language of theMemorandum relied upon by Respondent provides in perti-nent part:B. PROCEDURAL AGREEMENT1. Where a charge involving issues covered by SectionI I(c) of the OSHA Act has been filed with the GeneralCounsel and a complaint has been filed with OSHA asto the same factual matters, the General Counsel will.absent withdrawal of the matter, defer or dismiss thecharge. The General Counsel will inform the ChargingParty of its action and will send a copy of such letter toOSIIA.This contention is predicated on the following facts. OnJanuary 29, Landry filed the instant charge with theBoard's regional office on behalf of himself and Ockmondalleging that they were discharged for engaging in protectedconcerted activities. The bsis for the allegation was thatthey refused to work in the rain because they feared therain constituted a safety hazard to them since they wereworking with electrical tools, and further as to Ockmond,the fact that the metal angles which supported him over theMississippi River became wet and slippery. On the samedate Landry filed a complaint with the New Orleans officeof OSHA alleging several hazardous working conditions atthe jobsite and asserting that he was terminated for refusingto work in these hazardous conditions. On January 30, Ock-mond also filed a complaint with OSHA wherein he as-serted several hazardous working conditions existing on thejob.Respondent contends that under the language of thememorandum of understanding quoted above, the GeneralCounsel should have dismissed the charge or deferred ac-tion on the charge pending disposition of the matter byOSHA and contends that the failure to defer or dismisspursuant to this agreement requires dismissal of the com-plaint because it places Respondent in the position of suf-fering "double jeopardy" since it may be forced to expen-sive and time consuming federal court litigation over thesame facts before the Board.In the first instance, in my view the memorandum ofunderstanding between these two federal agencies does notrise to the level of agency rules and regulations the breachof which might warrant the dismissal of the complaint. Theclear intent of the memorandum of understanding as setforth in Respondent's Exhibit 3, which I have herein re-ceived into evidence, is to avoid duplicate litigation beforeOSHA and the Board on issues involving discriminationagainst employees for resorting OSHA for relief of whatthey believe to he safety hazards. As noted in the memoran-dum:It appears that many employees' safety activities maybe protected under both Acts. However, since an em-ployee's right to engage in safety and health activitiesis specifically protected by the OSH Act and is onlygenerally included in the broader right to engage inconcerted activities under the NLRA, it is appropriatethat enforcement actions to protect such safety andhealth activities should primarily be taken under theOSH Act rather than the NLRA!!On January 17, 1979. the General Counsel of the Boardnotified all regional directors, officers-in-charge, and resi-dent officers of the interpretation which had been adoptedof the 1975 memorandum. This memorandum states in rel-evant part:..To clarify any ambiguity that may exist, pleasenote that the memorandum of understanding was de-signed solely to deal with questions arising under Sec-tion I (c) involving discrimination in retaliation for34 BROWN & RO()T. IN(C.such conduct as an employee's filing OSHA com-plaints or testifying in OSHA proceedings. Accord-ingly, the memorandum of understanding is to he fol-lowed only in such cases.It is well settled that the Board has discretion to interpretits own rules and its discretion is not to be controlled at thewhim of a private party to the neglect of the public interest.N.L.R.B. v. Giustina Bros. Lumber Co.. 253 F.2d 371 (9thCir. 1958). Thus. it is clear that the intent of the memoran-dum was not that the General Counsel should defer allcharges involving alleged discrimination for activities in-volving safety conditions but to defer only those chargesinvolving discrimination in retaliation for an employee's fil-ing OSHA complaints or testifying in OSHAA proceedings.There is no suggestion that such activity was the motivatingfactor in the discharge of these emplo ees since they did notresort to the OS1IA processes until ater their discharge.111. it LNt INAIR .ABtOR PRA( II( ISAs pertinent here. Respondent commenced work pursu-ant to a contract with Union Carbide Corporation. Chemi-cal and Plastics Operation Division, in Taft. I.ouisiana.about mid-November to construct an Ethylene AmineUnit4and the construction of utility and product lines fromUnion Carbide's plant to the barge dock located approxi-mately 100 yards off shore into the Mississippi River. Theproduct lines are apparently large pipes for use as a conduitfor chemicals from Union Carbide's plant to the port bargedock where they are loaded onto the barges. The utilitylines, as the name indicates, supply the energy for the op-eration of the product lines and the barge dock. The eventsherein are centered around the latter operation.'Landry and Ockmond commenced working for Respon-dent in late November as journeymen pipefitters. Landryhad some 10 years experience in this field and Ockmond 4years. All of the relevant events giving rise to the issueslitigated here occurred on the morning of January 23 andinvolves the response of not only Landry and Ockmond,but also all other employees on the pipefitting crew toweather conditions. There is not a great deal of disputeabout the general weather conditions on the morning ofJanuary 23, it appearing from the testimony that the tem-perature was in the mid 40's and there was a fine mist ofrain, or a mist blowing in from the river, as described bySafety Supervisor Weber, throughout the morning. On thisdate Landry was assigned to prefabricating pipe which in-volved cutting and threading the pipe with an electric ma-chine. This work was done on shore and the threading ma-chine obtained its electrical current from a weldingmachine located some 40 yards behind the threader. Elec-tricity was brought to the threader by electrical extensioncords. The machine where Landry was working was ex-posed to the weather and the extension cord ran along theground.' An Ethylene Amine Unit is not described in the record, However. it doesnot appear to be particularly material to the issues here.It appears that between 150 and 200 employees were employed on thesetwo projects. However, in the pipefitting crew, which is relevant here. therewere 17 to 20 individuals employed.On this date Ockmond. along with a helper. was assignedto install a 6-inch fire water line from the shore to the var-ious docks located approximately 100 ,ards into the M\issis-sippi River which work required that they work under a catwalk, which was described by Ockmond as being approxi-matel 2-feet wide with a hand railing. In the course of thiswork Ockmond wore a safety belt and a life vest with thesafety belt being attached to half inch angle irons. In thecourse of installing the fire water line Ockmond used anelectric mule. described as a portable hand driller weighingabout 40 pounds and being about 2-feet long. It obtained itselectricity from a welding machine located about 2(00 feetawa', and brought to the mule by extension cords. Ock-mond. the extension cords. and the mule were all exposedto the weather.At some point during the morning Ockmond who wasworking under the catwalk over the River. as well as severalother employees. complained to Pipefitting Foreman Dar-rl Baile, about the hazards of working in the existingweather conditions.' As a result. sometime between 9 and9:45 a.m.. Bailey called Joe C. "D)oc" Weber. Respondent'ssafnet supervisor. on the radio and asked him to come tothe barge area and ascertain whether it was safe to continueworking.' Pursuant to Baile!'s request. Weber came to thebarge site and inspected it. presumably assuring that all theelectrical equipment was properly grounded and deter-mined that. under the weather conditions then existing.which according to Weber were a light mist and cool tem-peratures. it was safe to continue working. Weber furthertestified that it was not raining at that time and had it beenraining his determination on the safety of continuing workwould have been different, and he would have stopped thework immediately.Between 10:45 and 10:55 a.m. the light drizzle or mistturned into a somewhat heavier rain.8When the rain com-menced Landry and his helper unplugged the threadingmachine from the extension cord and ran to the "fittingsshack," a portable building approximately 10 x 10 locatedsome 200 ards from their worksite. At about the same timeOckmond and his helper also abandoned their job and ranto the fittings shack, stopping momentarily by Union Car-bide's control room. There were only Brown & Root em-ployees in the control room. However, according to Ock-mond. he and his helper were not supposed to he there andthey went on to the fittings shack. It is undisputed that all,or substantially all, of the pipefitting crew consisting of 17to 20 individuals ceased work during the rain and soughtshelter at the fittings shack.Five to 10 minutes after the arrival of Landrv and Ock-mond at the fittings shack. Pipefitting Foreman Bailey en-tered the shack and told the employees to return to work.Landry told Bailey that he was not going back to work in6 While Bailey did not recall Ockmond specifically complaining about theweather, he did recall thai several employees complained and that he hadsome question concerning whether or not it was safe to continue working inthe weather conditions existing at that time.' This finding is based on the testimony of Weber. who testified that hevisited the site between 9 and 9:45 a.m. that day Bailey testified that it wasbetween 9:30 and 10:30 when he called Weber This is somewhat in conflictwith the testimony of General Foreman Je O'Quinn who testified that hereceived a report rom Weber around 10:45 am that dayI L.andry places the heavier rain at precisels 1O 55 while Baile's testimonyindicates that it t occurred some hat earlier.35s DECISIONS OF NATIONA. LABOR RELATIONS BOARDthe rain. Bailey told Landry "go get your stuff and hit thegate." Bailey then asked if there were anyone else who wasnot going to work in the rain and, according to Landry andOckmond, Ockmond told Bailey that he was not going towork in the rain, at which time Bailey told him to get hisstuff, that he was fired also.9At this time it was still raining,although it is unclear as to how hard. After leaving thefittings shack with Bailey, Landry told Bailey that he hadbeen sick the previous Friday and had to miss work andthat he did not want to have to work in the rain. Baileymade no reply. .andry then asked Bailey if they could talkwith someone else and Bailey went to his vehicle and byradio called General Foreman O'Quinn and told him thathe needed to see him on the barge dock because he had aproblem there. L.andry testified that the purpose of request-ing to talk with someone else was to explain that he felt thatthe use of electrical tools in the rain was unsafe to himselfand the rest of the crew. It is unclear whether he expressedthis concern to Bailey at that time.'lI find that it was still raining. at least somewhat harderthan the "mist or light drizzle" in which the crew had beenworking throughout the morning. Had the weather condi-tions returned to that state Landry and Ockmond wouldnot have refused to return to work. They had worked in thelight mist and drizzle all morning. Also, according to Bai-ley, when Landry told him that he was not going to workbecause he had a cold, he told Landry that he had to goback to work "or else I would terminate him." Bailey alsodenies that he asked the other employees if anyone else didnot want to work in the rain and that Ockmond said noth-ing.Bailey, Ockmond. and Landry then walked up on thelevee to await the arrival of O'Quinn. At about the timeO'Quinn arrived, the lunch "whistle" blew and Landry andOckmond sat down on the levee and began to eat theirlunch. They were apparently joined there by other membersof the crew. When O'Quinn arrived Bailey called Landryapparently to talk with O'Quinn at which time, accordingto Bailey, Landry said, "Screw it. Its time for dinner.""As indicated it is unclear exactly what transpired on thelevee, but in any event Landry and Ockmond accompaniedO'Quinn and Bailey to obtain their tool boxes and then tothe time shack where they were given termination notices.Landry's termination notice, signed by Bailey states,"Would not work when raining. Also insubordinate withsupervisor." It appears that initially Bailey had written onOckmond's termination notice, "quit" at which time Ock-9 There was much grumbling by other employees who left the shack butdid not return directly to work. It is unclear whether the other employees didnot return to work because it was still raining or whether they did not returnto work because it was nearing the 11:15 a.m. lunch hour.10 The foregoing is based on the testimony of Landry and Ockmond whomI credit. Bailey testified that at the time he instructed the crew to return towork it had "almost stopped raining" and in his opinion it was not raininghard enough to prevent the crew from working. Bailey admits that there wassome grumbling among the crew when he instructed them to return to workbut that all of them except Landry and Ockmond left the shack in responseto his orders." According to Landry and Ockmond, Bailey called Landry to O'Quinn'svehicle by saying, to "get your f- ass up here," at which time Landry toldBailey not to curse him again and O'Quinn told them, "You all get your toolboxes, you all are fired." O'Quinn testified that Landry's response to Baileywas "F it: it's time for dinner," at which Landry approached him cursingand yelling.mond told him that he was not quitting but that he hadrefused to work in the rain and Bailey amended the termi-nation notice to read. "would not work in rain."Delbert White, safety supervisor for Union Carbide'sconstruction division testified that during the third orfourth week in January, he was summoned to the bargedock in the early morning where he encountered severalBrown & Root employees who complained to him abouthaving to work the previous day in the rain. White there-after communicated these complaints to Weber who ad-vised him that he had given instructions not to work theman on pipe racks or at the end of the dock when it wasraining. While White was unable to place this event as theday following the discharges herein, it appears that is thecase. There is no evidence in the record that during themonth of January there had been previous complaints byBrown & Root employees about working in the rain andcold until the January 23 incident.Analysis and ConclusionsRespondent contends that Landry was terminated for re-fusing to obey a legitimate work order to return to workand that his refusal was for purely personal reasons, hishealth. Accordingly, it argues that he was not acting inconcert with any other employees in protesting any condi-tion of employment which is protected by Section 7 of theAct. Apparently, Respondent also argues that the allegedprofanity used by Landry toward Bailey and/or O'Quinnon the levee "provided a second independent reason for histermination." As to Ockmond. Respondent contends thathe "quit because he did not want to work at the job if hisfriend and now brother-in-law would not be there."The General Counsel contends that both Landry andOckmond were discharged for "participation in a workstoppage, the focus of which was job safety."It has long been well settled that employees are protectedby Section 8(a)(1) of the Act when they refuse to workbecause they believe the conditions under which they areworking to be unsafe or even uncomfortable. N.L.R.B. v.Washington Aluminum Company, Inc., 370 U.S. 9 (1962).Thus, when the entire pipefitting crew ceased work andsought shelter when it commenced to rain on January 25,they were engaged in protected concerted activity, and it isnot particularly relevant that some may have stopped workbecause they believed the rain to constitute a safety hazardand others merely because they found the conditions un-comfortable. The evidence is clear that throughout themorning some employees had expressed concern about thesafety of working in a light mist, and even Pipefitting Fore-man Bailey evidenced enough concern to have the safetysupervisor evaluate the conditions as existing about 9:30a.m. While both the General Counsel and Respondent elic-ited much testimony bearing upon the question of whetherby some objective standard the conditions were safe towork. it is not necessary that I resolve that question. As theBoard stated in Union Boiler Company', 213 NLRB 818(1974): "the issue here is not the objective measure of thesafety conditions, it is whether these employees left theirjobs because they thought conditions were unsafe." Cf.N.L.R.B. v. Washington Aluminum Co., supra, 370 U.S. at36 BROWN & ROOT. INC16. Here Bailey was well aware that at least one of thereasons the employees had stopped work and sought shelterwas their concern about the safety of working in the rain.Even were Respondent's version of the facts accepted.i.e.. that only Landry refused to return to work because ofthe rain and his concern for his personal health, its conten-tion that the protected concerted nature of the work stop-page was lost, is unsound. It is clear that the weather condi-tions were the motivating factor in the work stoppage andassuming that all other employees had returned to workthus tolerating the conditions. Landry would not have beenleft without protection for continuing the protest. TheBoard has held that even where employees have not ex-pressed to management any complaints about safety, workstoppages remain protected if it were found that "safetywas their reason for refusing to continue their job." UnionBoiler Company, supra, 213 NLRB at 818. Accordingly. thefact that Landry may not have advised Bailey that his rea-son for refusing to return to work in the rain was basedupon his belief that it was unsafe to work with electricaltools under those conditions does not render his action un-protected. Moreover, the Board with court approval haslong held that an individual employee is engaged in pro-tected concerted activity when he acts in the interest of hisfellow employees on a matter of concern to them. Hugh H.Wilson Corporation. 171 NLRB 1040 (1968): enfd. 414 F.2d1345 (3d Cir. 1969) cert. denied 397 U.S. 935 (1970). Seealso Alleluia Cushion Co., Inc., 221 NLRB 999 (1975): Daw-son Cabinet Companv, Inc., 228 NLRB 290 (1977): Air Sur-rey Corporation. 229 NLRB 1064 (1977); and Pink MloodV,Inc., 237 NLRB 39 (1978) wherein the Board held that suchprotection extended to refusal to perform normal worktasks.In the instant case I have found that Landry was notalone in his refusal to return to work in the rain hut wasjoined by Ockmond. In so finding I have rejected the Re-spondent's contention that Ockmond was not dischargedbut quit because his friend had been fired. It is noted thatBailey stated the reason for his termination to be his refusalto work in the rain which is the same reason given for Lan-dry. Even were it found that Landry's sole reason for refus-ing to return to work in the rain was his fear that it mightcause a recurrence of his illness of the preceding week, it isclear that Ockmond joined with him in that refusal and theactivity became concerted and protected. Cf. Akron GeneralMedical Center. 232 NLRB 920 (1977); The C. J. KrehhielCompany,, 227 NLRB 383 (1976).The January 23 events contain all the elements of pro-tected concerted activity on the part of all the employees inthe pipefitting crew and the continued protest of Landryand Ockmond when the others apparently abandoned theactivity upon direction of Foreman Bailey remained pro-tected. As they were discharged for engaging in such ac-tivity, their discharges violate Section 8(a)( 1) of the Act. Iso find and conclude.With respect to Respondent's contention that Landrywas also discharged for insubordination. I find that his dis-charge had been effectuated prior to any alleged insubordi-nation by the use of profanity toward his supervisor. Theonly consideration of this matter is the question of whetherit would bear upon his fitness for reinstatement. The burdenof establishing that a discriminatee has committed actswhich make him unemployable is upon the party seeking toblock the reinstatement. Big "G" Corporation. 223 NLRB1349 (1976). 1 agree with the General Counsel that the pro-fanity attributed to Landry was nothing more than roughremarks or street talk made b a man under stress of dis-charge and there is no evidence that violence was intendedor occurred. Asplundh Tree Expert Companvy, 220 NLRB352. fn. 2 (1975); J. P. Hamer Lumber ('otnpany. Division of(;amble Brothers. Inc., 241 NLRB 613 (1979).Accordingly. I find that the profanity used by Landryafter his discharge does not make him unfit for continuedemployment and the usual remedial Order for reinstate-ment will be issued.CN( .LSIoNS otF LAWI. Jurisdiction is properly asserted in this proceeding.2. By discharging Wayne Landry and Karl Ockmond onJanuary 23. because they engaged in protected concertedactivity for their mutual aid and protection and the mutualaid and protection of other employees. Respondent has vio-lated Section 8(a)(1) of the Act.3. The unfair labor practices found herein affect com-merce within the meaning of Section 2(6) and (7) of the Act.Tiw- REMIDYHaving found that Respondent herein has committedcertain unfair labor practices, Respondent shall be orderedto cease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes of the Act. Not-withstanding that the unfair labor practices found hereinare discriminatory discharges. I shall not recommend the"so called" broad cease and desist order. i.e.. "from in anymanner" interfering with its employees' Section 7 rights. InHickimot Foods, Inc., 242 NLRB 1357 (1979) the Boardrescinded its long standing policy of issuing such orders inall cases involving discriminatory discharges as enunciatedin N.L.R.B. .Entwistle Manu/iwtiuring Co.npan, 120 F.2d532 (4th Cir. 1941) enfg. 23 NLRB 1058 (1940). and con-cluded that "each case will be analyzed to determine thenature and extent of the violations committed by a Respon-dent so that the Board may tailor an appropriate order." Inthe instant case the only unfair labor practices found arethe discharges of two employees for engaging in protectedconcerted activities in violation of Section 8(a)(1) of theAct. There is no evidence that this Respondent is a repeatoffender or an egregious violator of the Act. It should alsobe noted that the violation found herein does not require afinding that Respondent intended to interfere with its em-ployees' Section 7 rights, but merely that the result of itsactions would. without regard to intent, tend to interferewith such rights. Accordingly. in my view the broad ceaseand desist order is not appropriate in this case.The affirmative action Respondent shall be ordered totake shall include the posting of' the usual informationalnotice to employees and to offer Wayne Landry and KarlOckmond immediate and full reinstatement to their formeror substantially equivalent jobs. without prejudice to theirseniority or other rights and privileges, and to make each of37 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem whole for any loss of earnings suffered by reason ofRespondent's unlawful conduct toward them in accord withthe Board's Decision and Order in Abilities and Goodwill,Inc., 241 NLRB 27 (1979). Backpay shall be computed asprovided in F. W. Woolworth Company, 90 NLRB 289(1950), with interest thereon to be computed in the mannerset forth in Florida Steel Corporation, 231 NLRB 651(1977)." See, generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following:ORDER"The Respondent, Brown & Root, Inc., Hahnville, Louisi-ana, its officers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Discharging its employees for engaging in protectedconcerted activities in protest of conditions of employment.12 The counsel for the General Counsel requested that I recommend thatinterest on the backpay be computed at the rate of 9 percent per annumrather than as provided in Florida Steel, supra. On May 17, 1979, the Boardissued its Decision in Neely's Car Clinic., 242 NLRB 335 (1979), wherein itrejected the Administrative aw Judge's recommendation that the backpayinterest should he computed at 9 percent per annum, and adhered to theformula set forth in Florida Steel. While the Board did not articulate itsrationale for continuing to adhere to the Florida Steel formula, it is clear thatit has not chosen to opt for higher interest on backpay awards.it In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Wayne Landry and Karl Ockmond immediateand full reinstatement to their former, or substantiallyequivalent jobs, without prejudice to their seniority or otherrights and privileges, and make each of them whole for anyloss of earnings in the manner set forth in the section of thisDecision entitled "Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other documents nec-essary to analyze and compute the amount of backpay dueunder this Order.(c) Post at its Taft, Louisiana, facility copies of the at-tached notice." Copies of said notice, on forms provided bythe Regional Director for Region 15, after being dulysigned by Respondent's authorized representative, shall beposted by it immediately upon receipt thereof, and be main-tained by it for a period of 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(d) Notify the Regional Director for Region 15, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States ('Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board"38